DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Xue on 29 April 2022.
The application has been amended as follows: 
1. (Currently Amended) A method for treating body fluid proteins, comprising: mixing a solution containing a polymer with a blood sample or a urine sample at a temperature of 10-20oC to form a mixture;
a reducing agent to the mixture at a temperature of 80-95oC to denature proteins in the mixture; and adding a solid-phase alkylation reagent configured to bind a denatured protein; and contacting a protease with the denatured protein bound to the solid-phase alkylation reagent, wherein the solid-phase alkylating reagent is an iodoacetic acid-N-succinamide ester modified polymer microsphere or silica microsphere.
 
2. (Currently Amended) The method accordingcwherein the polymer in the solution has a Mr in a range of 500-10000 and is selected from polyethylene glycol, polyetherimide, , and mixtures thereof. 
 
3. (Currently Amended) The method according to claim 1, wherein the surfactant is selected from anionic surfactants, , s, octadecyltrimethylammonium chloride, cetyltrimethyl chloride ammonium, distearyl hydroxyethyl methyl sulfate, s, dodecyl betaine, cocoyl imidazoline fatty alcohol, polyoxyethylene ether, sulfosuccinate disodium salt, s coconut fatty acid diethanolamide, nonylphenol polyoxyethylene ether hydroxyl synthetic alcohol, polyoxyethylene ether, C12-14 alkyl glycoside, and mixtures thereof. 
 
4. (Currently Amended) The method according to claim 1, wherein a mass ratio of the denatured protein to the solid phase alkylating agent is 1:1 to 1:5, and a the polymer microsphere is polyacrylate, polystyrene, or a mixture thereof.

5. (Currently Amended) The method according to claim 1, wherein the protease is selected from trypsin, lysine protease, protease V8, and mixtures thereof. 
 
6. (New) The method according to claim 1, wherein the polymer accounts for 1%-50% (w/w) of the solution. 
 
7. (New) The method according to claim 1, wherein a volume ratio of the polymer solution to a volume of the blood sample or the urine sample is 1:1 to 1:10.  
 
8. (New) The method according to claim 1, wherein a concentration of the surfactant is 4% to 10% (m/v) and a volume ratio of the surfactant and the mixture is 1:1 to 1:10. 
 
9. (New) The method according to claim 1, wherein the reducing agent is dithiothreitol,  tris(2-carboxyethyl)phosphine, or a mixture thereof. 
 
10. (New) The method according to claim 1, wherein a mass ratio of the body fluid proteins to the protease is 1:1 to 1:5.  

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Feng et al. (CN 104075931, published 01 October 2014) discloses a method for the treatment of body fluid proteins comprising: 2) proteins are extracted by adding a certain concentration of surfactant ([0007]) 5and reductant (reducing agent) under a high temperature condition ([0009]); 3) alkylation reagents are added ([0011])), finally protease is added to digest proteins into peptides (trypsin enzyme digestion) ([0038]).
However, the prior art neither teaches nor fairly suggests a method comprising mixing a solution containing a polymer with a blood sample or a urine sample at a temperature of 10-20oC to form a mixture; adding a surfactant and a reducing agent to the mixture at a temperature of 80-95oC to denature proteins in the mixture; and adding a solid-phase alkylation reagent configured to bind a denatured protein; and contacting a protease with the denatured protein bound to the solid-phase alkylation reagent, wherein the solid-phase alkylating reagent is an iodoacetic acid-N-succinamide ester modified polymer microsphere or silica microsphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797